DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6/21/2021. 
          
Allowable Subject Matter
Claims 2-7, 10 and 12-14 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Petrovic et al (US Pub 20090290659) Fig 3, Fig 6, teaches in a transmitter a DSSP 150 having a first narrowband signal processor 307 configured to input a first signal (upper image UI) and a second signal (lower Image LI) and output first (i.e. between 310 and 330), second (i.e. between 310 and 340), third (i.e. between 320 and 330) and fourth (i.e. between 320 and 340) narrowband signals (i.e. with a small band of fk as also shown in Fig 3), the DSSP 150 having a wideband signal generator 309 configured to multiply the first (i.e. between 310 and 330) and second (i.e. between 310 and 340) narrowband signals by sinusoidal signals (i.e. from 335) having a phase difference of (π/2=90°), respectively, to shift bands of the first (i.e. between 310 and 330) and second (i.e. between 310 and 340) narrowband signals (i.e. to band fokR as also shown in Fig 3), the wideband signal generator 309/156a combines the shifted first (i.e. 

Petrovic 2 et al (US Pub 20060057996) Fig 3 teaches a first narrowband signal 82 representing a sum of in-phase components (i.e. I- + I+) of first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55]), a second narrowband signal 90 representing a difference between quadrature components (i.e. -Q- + Q+) of the first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55]), a third narrowband signal 84 representing a difference between the in-phase components (i.e. I- - I+) of the first and second signals (i.e. upper sideband USB and lower sideband LSB as also described in paragraph [55]),  and a fourth narrowband signal 92 representing a sum of the quadrature 

Bjorndahl et al (US Pub 20050036789) Fig 4 teaches in a transmitter an optical modulator 186 being configured to modulate an optical signal using signals (i.e. from an upconverter 182) and output (through free space) the modulated optical signal.

Khlat (US Pub 20010014594) Fig 1 teaches in a receiver a first signal converter (e.g. 110, 112, 114, 116) is configured to divide a band of a signal Vin that is wideband signal (i.e. with a large band BW) and outputs fifth, sixth, seventh and eighth signals (i.e. II, IQ, QI, QQ) that are narrowband signals (i.e. each with a small band of BW/4). 

Morris (US Pub 20080240221) Fig 11 teaches a receiver having a system 130 for receiving I and Q signals from an ADC and where the I and Q signals are subdivided into usb_x usb_y, lsb_x and lsb_y and then added/subtracted for controlling a sampler and an equalizer.

Sundstrom et al (US Pub 20160126893) Fig 1A, Fig 1B teaches a dual-carrier receiver having a complex down-conversion mixer 100 that divides an incoming signal to generate divided signals and then adds/subtracts the divided signals for output to ADCs.



Regarding Claim 2, An optical transmitter comprising: 
a band divider configured to divide a band of a signal obtained by modulating a transmission data sequence and output a first transmission-side signal corresponding to a band included in an upper sideband among bands obtained by the division and a second transmission-side signal corresponding to a band included in a lower sideband among the bands obtained by the division; 
a digital-to-analog converter configured to convert the first and second transmission-side signals from digital signals to analog signals to generate a third transmission-side signal and a fourth transmission-side signal; 
a first narrowband signal processor configured to input the third transmission-side signal and the fourth transmission-side signal and output first, second, third and fourth transmission-side narrowband signals, the first transmission-side narrowband signal representing a sum of in-phase components of the third and fourth transmission-side signals, the second transmission-side narrowband signal representing a difference between quadrature components of the third and fourth transmission-side signals, the third transmission-side narrowband signal representing a difference between the in- phase components of the third and fourth transmission-side signals, and the fourth transmission-side narrowband signal representing a sum of the quadrature components of the third and fourth transmission-side signals; 
a wideband signal generator configured to multiply the first and second transmission-side narrowband signals by sinusoidal signals having a phase difference of  (π/2), respectively, to shift bands of the first and second transmission-side narrowband signals, and combine the shifted first and second transmission-side narrowband signals to generate a first wideband signal, the wideband signal generator being configured to multiply the third and fourth transmission-side narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the third and fourth transmission-side narrowband signals, and combine the shifted third and fourth transmission-side narrowband signals to generate a second wideband signal; and 
an optical modulator configured to modulate an optical signal using the first and second wideband signals and output the modulated optical signal.  

Regarding Claim 3, An optical transmitter comprising: 
a band divider configured to divide a band of a signal obtained by modulating a transmission data sequence, output a signal corresponding to a band included in an upper sideband among bands obtained by the division as a first transmission-side signal, and output a signal corresponding to a band included in a lower sideband among the bands obtained by the division as a second transmission-side signal;
 a first narrowband signal processor configured to input the first transmission-side signal and the second transmission-side signal and output first, second, third and fourth transmission-side narrowband signals, the first transmission-side narrowband signal representing a sum of in-phase components of the first and second transmission-side signals, the second transmission-side narrowband signal representing a difference between quadrature components of the first and second transmission-side signals, the third transmission-side narrowband signal representing a difference between the in- phase components of the first and second transmission-side signals, and the fourth transmission-side narrowband signal representing a sum of the quadrature components of the first and second transmission-side signals; 
a digital-to-analog converter configured to convert the first, second, third, and fourth transmission-side narrowband signals from digital signals to analog signals, and output the first, second, third, and fourth transmission-side narrowband signals that have been converted into analog signals;
 a wideband signal generator configured to multiply the converted first and second transmission-side narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the converted first and second transmission-side narrowband signals, and combine the shifted first and second transmission-side narrowband signals to generate a first wideband signal, the wideband signal generator being configured to multiply the converted third and fourth transmission- side narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the converted third and fourth transmission-side narrowband signals, and combine the shifted third and fourth transmission-side narrowband signals to generate a second wideband signal; and 


Regarding Claim 5, An optical transmitter comprising: 
a first digital signal processor configured to convert a signal obtained by modulating a first transmission data sequence from a digital signal to an analog signal to generate a first transmission-side signal;
a second digital signal processor configured to convert a signal obtained by modulating a second transmission data sequence from a digital signal to an analog signal to generate a second transmission-side signal;
a first narrowband signal processor configured to input the first transmission- side signal and the second transmission-side signal and output first, second, third and fourth transmission-side narrowband signals, the first transmission-side narrowband signal representing a sum of in-phase components of the first and second transmission-side signals, the second transmission-side narrowband signal representing a difference between quadrature components of the first and second transmission-side signals, the third transmission-side narrowband signal representing a difference between the in- phase components of the first and second transmission-side signals, and the fourth transmission-side narrowband signal representing a sum of the quadrature components of the first and second transmission-side signals; 
a wideband signal generator configured to multiply the first and second transmission-side narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the first and second transmission-side narrowband signals, and combine the shifted first and second transmission-side narrowband signals to generate a first wideband signal, the wideband signal generator being configured to multiply the third and fourth transmission-side narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the third and fourth transmission-side narrowband signals, and combine the shifted third and fourth transmission-side narrowband signals to generate a second wideband signal; and 
an optical modulator configured to modulate an optical signal using the first and second wideband signals and output the modulated optical signal.

Regarding Claim 7, An optical receiver comprising: 
a receiver configured to receive an optically modulated signal and output a wideband signal obtained from the optically modulated signal; 
a first signal converter configured to divide a band of the wideband signal and output first, second, third, and fourth reception-side narrowband signals, the first reception-side narrowband signal representing a sum of in-phase components of a first reception-side signal corresponding to a band included in an upper sideband among bands obtained by the division and a second reception- side signal corresponding to a band included in a lower sideband, the second reception-side narrowband signal representing a difference between quadrature components of the first and second reception-side signals, the third reception-side narrowband signal representing a difference between the in-phase components of the first and second reception-side signals, and the fourth reception-side narrowband signal representing a sum of the quadrature components of the first and second reception-side signals; 
 an analog-to-digital converter configured to convert the first, second, third, and fourth reception-side narrowband signals from analog signals to digital signals, and output the first, second, third, and fourth reception-side narrowband signals that have been converted into digital signals; and 
a second narrowband signal processor configured to generate a third reception-side signal representing the in-phase components of the first and second reception-side signals according to addition and subtraction processes of the converted first reception-side narrowband signal and the converted third reception-side narrowband signal and generate a fourth reception-side signal representing the quadrature components of the first and second reception- side signals according to addition and subtraction processes of the converted second reception-side narrowband signal and the converted fourth reception-side narrowband signal.

Regarding Claim 12, A communication system comprising:  
an optical transmitter comprising: 
a first narrowband signal processor configured to input a first signal and a second signal and output first, second, third and fourth narrowband signals, the first narrowband signal representing a sum of in-phase components of the first and second signals, the second narrowband signal representing a difference between quadrature components of the first and second signals, the third narrowband signal representing a difference between the in-phase components of the first and second signals, and the fourth narrowband signal representing a sum of the quadrature components of the first and second signals; 
a wideband signal generator configured to multiply the first and second narrowband signals by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the first and second narrowband signals, and combine the shifted first and second narrowband signal to generate a first wideband signal, the wideband signal generator being configured to multiply the third and fourth narrowband signal by sinusoidal signals having a phase difference of (π/2), respectively, to shift bands of the third and fourth narrowband signals, and combine the shifted third and fourth narrowband signals to generate a second wideband signal; and 
an optical modulator configured to modulate an optical signal using the first and second wideband signals and output the modulated optical signal, and 
an optical receiver comprising: 
a receiver configured to receive the modulated optical signal and output a wideband signal obtained from the modulated optical signal; 
a first signal converter configured to divide a band of the wideband signal and output fifth, sixth, seventh and eighth narrowband signals, the fifth narrowband signal representing a sum of in-phase components of a fifth signal corresponding to a band included in an upper sideband among bands obtained by the division and a sixth signal corresponding to a band included in a lower sideband, the sixth narrowband signal representing a difference between quadrature components of the fifth and sixth signals, the seventh narrowband signal representing a difference between the in-phase components of the fifth and sixth signals, and the eighth narrowband signal representing a sum of the quadrature components of the fifth and sixth signals; and  
a second narrowband signal processor configured to generate a seventh signal representing the in-phase components of the fifth and sixth signals according to addition and subtraction processes of the fifth narrowband signal and the seventh narrowband signal and generate an eighth signal representing the quadrature components of the fifth and sixth signals according to addition and subtraction processes of the sixth narrowband signal and the eighth narrowband signal.

Although optical transmitters and/or optical receivers are well known in the art, there is no teaching, suggestion or motivation to generate an optical transmitter and/or an optical receiver with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636